Third District Court of Appeal
                               State of Florida

                         Opinion filed January 13, 2021.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D19-2188
                        Lower Tribunal No. 15-23741O
                            ________________

                                 Alvin Higgs,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



     An Appeal from the Circuit Court for Miami-Dade County, Spencer J.
Multack, Judge.

      Carlos J. Martinez, Public Defender, and Stephen J. Weinbaum, Assistant
Public Defender, for appellant.

     Ashley Moody, Attorney General, for appellee.


Before EMAS, C.J., and LOGUE and GORDO, JJ.

     PER CURIAM.

     Affirmed.